Citation Nr: 1515828	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 1, 2010, for the grant of entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), was received by VA on April 26, 2010.  Pursuant to this claim, the Veteran underwent a VA examination on December 6, 2010.  In a May 2011 rating decision, the RO granted the Veteran's TDIU claim, assigning an effective date of May 1, 2010.  The Veteran perfected an appeal of this decision, seeking an earlier effective date.  In the May 2011 rating decision, the RO explained, in pertinent part, that the effective date of May 1, 2010, was assigned to TDIU because it was the date that a schedular 100 percent rating for the Veteran's service-connected cancer of the vocal chords was reduced to noncompensable.  Specifically, a 100 percent schedular rating was assigned to the Veteran's service-connected cancer of the vocal chords from September 15, 2009, to May 1, 2010.

The RO's rationale for assigning an effective date of May 1, 2010, suggests that TDIU could not be assigned before then because a schedular 100 percent rating was then in effect.  To the contrary, TDIU may still be assigned in addition to a schedular 100 percent rating where TDIU could be granted for a disability (or disabilities) other than the disability for which a 100 percent rating was in effect.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Additionally, the general rule for assigning an effective date to TDIU is the date the TDIU claim was received or the date entitlement to TDIU arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to the general rule applies where evidence demonstrates that it is factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability within one year preceding the date of receipt of the claim for TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Based on the above, VA is required to examine the evidence of record to determine if it is factually ascertainable that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities between April 26, 2009, and April 26, 2010.  In so doing, VA must consider all of the Veteran's service-connected disabilities from April 26, 2009, to September 15, 2009, given that no schedular 100 percent rating was then in effect.  VA must then determine if it is factually ascertainable that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities, excluding cancer of the vocal chords, from September 15, 2009, to May 1, 2010, as this is the period of time during which a schedular 100 percent rating was in effect for the Veteran's cancer of the vocal chords.

The December 6, 2010 VA examiner evaluated the Veteran's ability to work both in physical and sedentary employment considering his service-connected disabilities.  The examiner did not, however, provide any specific or general time period as to when the Veteran became unemployable due to his service-connected disability or which specific service-connected disability or disabilities rendered him unemployable.  As such, the Board finds that a remand is required in order to obtain a retrospective opinion.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward the Veteran's claims file to the December 6, 2010 VA examiner, or suitable substitute if the December 6, 2010 examiner is not available, in order to obtain a retrospective opinion.  Following review of the Veteran's claims file, the examiner is asked to provide opinions with respect to the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that all of the Veteran's service-connected disabilities, considered in combination, precluded him from securing and following substantially gainful employment, consistent with his education and occupational experience, from April 26, 2009 to September 15, 2009.  

(b) whether it is at least as likely as not (50 percent probability or greater) that all of the Veteran's service-connected disabilities, except his cancer of the vocal chords, considered in combination, precluded him from securing and following substantially gainful employment, consistent with his education and occupational experience, from September 15, 2009, to May 1, 2010. 

A thorough rationale must be provided for any opinion offered.

2.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

